DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome all previous rejections; therefore, all previous rejections have been withdrawn.
Examiner’s Comments – Claim Interpretation
The examiner interprets amended claim 1 as requiring the system to comprise a source of electromagnetic radiation, a electromagnetic radiation detector, and a reference electromagnetic radiation detector (as well as the other claimed components) in the specific configuration described. The other claims are interpreted similarly.
Allowable Subject Matter
Claims 1-15, 17-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, 14-15, and 20, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “the reusable sensor module including a housing having a docking port, the housing having mounted therein a source of electromagnetic radiation, and an electromagnetic radiation detector and a reference electromagnetic radiation detector for measuring electromagnetic radiation, wherein the direction in which the source of electromagnetic radiation faces and directs electromagnetic radiation is parallel but opposed to the direction in which the electromagnetic radiation detector faces and receives electromagnetic radiation and is parallel but opposed to the direction in which the reference electromagnetic radiation detector faces and receives electromagnetic radiation, the device being suitable for single use and dockable to and separable from the reusable sensor module; the device being a fluid-tight combination including a conduit or bag with a wall opening that is fully closed by an optical inset component affixed to the wall opening, at least a portion of the optical inset component projects through the wall opening and into the interior of the conduit or bag, and at least one property of a fluid within the conduit or bag and at the optical inset component is assessed by the reusable sensor module which remains exterior to the conduit or bag when the device is docked with the reusable sensor module; the optical inset component has a detector window and a docking side sized and structured to dock with and separate from the docking port of the reusable sensor module for aligning the detector window with a source of fluid to 2Application Serial No. 15/383,744 Attorney Docket No. 0848-0021.04 Response To Final Office Action Dated November 23, 2022 be analyzed by the reusable sensor module, the optical inset component further comprising:(a) a radiation director and a radiation redirector, and the detector window is located between and optically isolated from the radiation director and the radiation redirector; (b) said radiation director has a first surface, second surface, and third surface, and said second surface is at an acute angle relative to said first surface, said second surface being able to reflect electromagnetic radiation, and said third surface being in contact with the fluid to be analyzed; (c) said radiation redirector has a fourth surface, fifth surface and sixth surface, and said fourth surface being in contact with the fluid to be analyzed, said fifth surface is at an acute angle relative to said sixth surface, said fifth surface being able to reflect electromagnetic radiation; (d) said third surface and said fourth surface substantially oppose each other; and (e) said first, third, fourth and sixth surfaces and said detector window are an optically transparent material allowing for the transmission of electromagnetic radiation therethrough; wherein, when subjected to the source of electromagnetic radiation, electromagnetic radiation is directed to pass through said first surface, be reflected off said second surface, pass through said third surface, pass through the fluid to be analyzed which is in contact with and between the third and fourth surfaces in a path generally parallel to a wall of the conduit or bag and to the detector window, and pass through said fourth surface, be reflected off said fifth surface, and pass through said sixth surface, wherein the electromagnetic radiation that travels in the path generally parallel to the wall of the conduit or bag and to the detector window and unabated through the fluid to be analyzed is received by the reference electromagnetic radiation detector; and wherein, when the docking side is docked to the docking port, electromagnetic radiation between the third and fourth surfaces that is reflected 3Application Serial No. 15/383,744 Attorney Docket No. 0848-0021.04 Response To Final Office Action Dated November 23, 2022 off the fluid to be analyzed by the reusable sensor module and passes through the detector window is received by the electromagnetic radiation detector,” in combination with the other claimed limitations.
Regarding claims 7-13 and 17-18, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “the reusable sensor module including a housing having a docking port, the housing having mounted therein an energy beam source comprising a laser diode, LED or other source of electromagnetic radiation, an energy beam detector, and a reference energy beam detector wherein the direction in which the energy beam source faces and directs an energy beam is parallel but opposed to the direction in which the energy beam detector faces and4Application Serial No. 15/383,744Attorney Docket No. 0848-0021.04 Response To Final Office Action Dated November 23, 2022receives energy from the energy beam source and is parallel but opposed to the direction in which the reference energy beam detector faces and receives energy from the energy beam source;  the device being suitable for single use and dockable to and separable from the reusable sensor module; the device being a fluid-tight combination including a conduit or bag with a wall opening that is fully closed by an optical inset component affixed to the wall opening, at least a portion of the optical inset component projects through the wall opening and into the interior of the conduit or bag, and at least one property of a fluid within the conduit or bag and at the optical inset component is assessed by the reusable sensor module which remains exterior to the conduit or bag when the device is docked with the reusable sensor module; the optical inset component has a detector window and a docking side sized and structured to dock with and separate from the docking port of the reusable sensor module for aligning the detector window with a source of fluid to be analyzed by the reusable sensor module, the optical inset component further comprising: (a) an energy beam director and an energy beam redirector, and the detector window is located between and optically isolated from the energy beam director and the energy beam redirector; (b) said energy beam director has a first surface, second surface, and third surface, and said second surface is at an acute angle relative to said first surface, said second surface being able to reflect the energy beam; (c) said energy beam redirector has a fourth surface, fifth surface and sixth surface, and said fifth surface is at an acute angle relative to said sixth surface, said fifth surface being able to reflect the energy beam; (d) said third surface and said fourth surface substantially oppose each other; and (e) said first, third, fourth and sixth surfaces and said detector window are transparent; wherein, when subjected to the energy beam source, the energy beam is directed to pass through said first surface, be reflected off said second surface, pass 5Application Serial No. 15/383,744 Attorney Docket No. 0848-0021.04 Response To Final Office Action Dated November 23, 2022 through said third surface, pass through the fluid to be analyzed which is in contact with and between the third and fourth surfaces in a path generally parallel to a wall of the conduit or bag and to the detector window, and pass through said fourth surface, be reflected off said fifth surface, and pass through said sixth surface, wherein the energy beam that travels in the path generally parallel to the wall of the conduit or bag and to the detector window and unabated through the fluid to be analyzed is received by the reference energy beam detector; and wherein, when the docking side is docked to the docking port, a portion of the energy beam between the third and fourth surfaces that is reflected off the fluid to be analyzed by the reusable sensor module 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877